UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6662



PRESTON HANCOCK,

                  Plaintiff - Appellant,

          v.


WENDY BROWN, Case Manager Court Legal,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00014-HEH)


Submitted:     June 19, 2008                 Decided:   June 25, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Preston Hancock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Preston   Hancock   appeals   the   district   court’s   order

dismissing without prejudice his complaint for failing to return a

consent to the collection of fees form.         We have reviewed the

record and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court.       Hancock v. Brown, No.

3:08-cv-00014-HEH (E.D. Va. Apr. 14, 2008).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              AFFIRMED




                                - 2 -